Title: To Benjamin Franklin from ——— Tartivot, 1 February 1778: résumé
From: Tartivot, ——
To: Franklin, Benjamin


<February 1, 1778, in French: If Frenchmen emigrate to America, I am asked to tell you about two young men from a respectable family who want to spend some years there. They are only sixteen and eighteen but have been trained in agriculture and the lumber trade; they can write a little and have some arithmetic, as well as “l’Esprit de Sagesse et baucoup de Coeur.” In case you want to add good fellows to those already there, tell me what these are fitted for and whether they would be sure of a living if they behave themselves. A good geometrician would perhaps go with them if he were sure of making his way.>